                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND

JOSEPH LEWIS TETLOW,
 a/k/a Jasmine Lynn,

       Plaintiff,

       v.

MARYLAND DEPARTMENT OF PUBLIC
SAFETY AND CORRECTIONAL
SERVICES,
MARYLAND DIVISION OF
CORRECTION,
WEXFORD HEALTH SOURCES, INC.,
MARYLAND CORRECTIONAL
TRAINING CENTER,
MARYLAND CORRECTIONAL
INSTITUTION-JESSUP,
STEPHAN MOYER, Secretary (DPSCS),
                                                       Civil Action No. TDC-18-1522
DA YENA CORCORAN, Maryland
Commissioner of Correction,
JOHN DOE, Warden (MCTC),
J. PHILIP MORGAN, Warden (MCI-J),
DR. SISAY, Medical Doctor (MCI-J),
EMMANUEL, Physician Assistant (MCI-J),
MS. ROBERTS, Psychologist, Psychology
Dept. (MCI-J),
DR. CHOUDRY, Medical Doctor (MCTC),
DR. GARWOOD, Psychologist, Psychology
Dept. (MCI-J)
PAT GOINES-JOHNSON, Executive
Director, Field Support Services,
and
MS. LYN, Social Worker Dept. (MCTC)

        Defendants.


                               MEMORANDUM OPINION

       Joseph Tetlow, also known as Jasmine Lynn, is incarcerated at the Maryland Correctional

Institution in Hagerstown, Maryland ("MCIH"). Tetlow, who identifies as a transgender woman,
filed this case pursuant to 42 U.S.C.   S   1983, alleging that Defendants violated her constitutional

rights and federal law based on deliberate indifference and discrimination in addressing her gender

dysphoria ("GD") while she was incarcerated at the Maryland Correctional Training Center

("MCTC")    in Hagerstown,    Maryland and the Maryland Correctional             Institution in Jessup,

Maryland ("MCIJ"). Defendants include Wexford Health Sources, Inc., Dr. Maksed Choudry, Dr.

Yonas   Sisay, and Physician's     Assistant      Emmanuel     Esianor   (collectively,   "the Medical

Defendants"), as well as the Maryland Department of Public Safety and Correctional Services

("DPSCS"), the Maryland Division of Correction ("DOC"), MCTC, MCIJ, Secretary of DPSCS

Stephen Moyer, former Commissioner             of Correction Dayena Corcoran, DPSCS Executive

Director ofField Support Patricia Goins-Johnson, MCTC Warden Richard Dovey, MCIJ Warden

1. Philip Morgan, Dr. Gregory Garwood, Kamala Lyn, and Zulema Roberts (collectively the "State

Defendants").   Pending before the Court are three Motions to Dismiss or, in the Alternative,

Motions for Summary Judgment:       one filed by the State Defendants; one filed by the Medical

Defendants, excluding Dr. Choudry; and one filed by Dr. Choudry in which he incorporates by

reference the arguments made in the Medical Defendants'              Motion.     Having reviewed the

Complaint and submitted materials, all three Motions will be GRANTED.

                                            BACKGROUND

        In her Complaint, Tetlow claims that Defendants violated her constitutional rights and

discriminated against her by failing to provide "adequate and equally effective medical care for

her Gender Dysphoria as a transgender woman and to take effective stepsto remove the risk of

serious future harm." Compi. at 1, ECF No.1.         Specifically, Tetlow faults Defendants for failing

to provide her with an "individual medical evaluation aimed solely at determining the appropriate

treatment" for her GD under the community standards of care promulgated by the World




                                                     2
Professional Association for Transgender Health.       Id. at 1-2. Rather, Tetlow claims that her

treatment has been "a pattern of delays, inconsistencies, and seemingly endless dropping the ball."

Id.

       As alleged in the Complaint, Tetlow has GD and suffers from depression and anxiety as

result of her condition. She has been denied access to female clothing, undergarments,            and

cosmetics.   Tetlow alleges that she has not received adequate treatment for GD at both MCTC,

where she was incarcerated from July 2017 to March 2018, and MCn, where she resided from

March 2018 until the filing of the Complaint in May 2018.

I.     DPSCS Gender Dysphoria Policy

        On August 16,2016, a DPSCS Executive Directive on the Identification, Treatment, and

Correctional Management of an Inmate Diagnosed with Gender Dysphoria ("the GD Policy"), No.

OPS.131.0001, took effect. Under the GD Policy, Maryland prisons are required to diagnose, treat,

and manage inmates with GD, consistent with treatment, custody, and security standards.          If an

inmate self-identifies as having GD criteria or is referred by medical staff as possibly having GD,

a mental health clinician, such as a psychiatrist, psychologist, clinical social worker, mental health

counselor, or other mental health professional, is assigned to evaluate the inmate based on a face-

to-face meeting and a review of available medical and mental health records in order to determine

if the inmate meets the criteria for a provisional diagnosis of GD. If an inmate is provisionally

diagnosed as GD, the mental health clinician forwards the case to the Regional Treatment Team,

which sends it to the Regional Director of Mental Health, who arranges for an evaluation to take

place within four to six weeks of the date the case was referred to the Regional Treatment Team.

The contractual Regional Psychiatrist then evaluates the inmate to determine if the inmate meets




                                                  3
the criteria for GD. If the diagnosis is confirmed, the case is returned to the Regional Treatment

Team within 30 calendar days.

        If the Regional Treatment Team agrees with the diagnosis, it notifies the mental health

clinician to initiate individualized treatment planning.   An inmate may be referred for specialty

consultations   related to endocrine, urological, or gynecological    services that may result in

recommendations for hormone therapy. The GD Policy provides that, consistent with the inmate's

security level, an inmate whose assigned gender is male and expressed gender is female is

permitted to purchase and retain clothing items authorized for use by females at a female facility.

II.     MCTC

        According to the Complaint, Tetlow first raised the issue of GD to MCTC officials in

September 2017, when she told Defendants Kamala Lyn, an MCTC social worker, and Dr.

Gregory Garwood, an MCTC psychologist, about her condition. Dr. Garwood told her in October

or November 2017 that her name would be submitted for evaluation for GD. During an unrelated

medical visit on November 22, 2017, Tetlow told Defendant Dr. Maksed Choudry, an MCTC

physician employed by Wexford, that she would like to start hormone therapy. Dr. Choudry told

Tetlow to submit a sick call request. Although Tetlow submitted such a request on November 23,

2017, there was no follow-up medical visit. However, on December 12,2017, Tetlow had a visit

with a member of the Psychology Department about her GD. Tetlow was told to write a letter to

the medical department.    On December 12, 2017, Tetlow sent a detailed letter to Dr. Choudry

regarding her GD. The next day, Tetlow submitted a complaint about the lack of a sick call visit

following her November 23,2017        request.   She also sent a letter on December 18,2017       to

Defendant Patricia Goins-Johnson at DPSCS headquarters to ask for assistance in obtaining a GD

evaluation.




                                                  4
       On January 2,2018, Tetlow spoke to Dr. Garwood, who said that they would meet during

the week of January 8, 2018. On January 18,2018, Dr. Garwood met with Tetlow to discuss the

evaluation process and, according to Tetlow, gave her a "preliminary diagnosis" of GD. Compi.

at 15. On January 22, 2018, Tetlow sent Dr. Garwood a letter requesting female clothing.        On

February 14, 2018, however, Tetlow was transferred to Jessup Correctional Institution ("JCI")

because a clerical error had led prison officials to believe that she would be released in October

2018, not October 2021.    She was then transferred back to MCTC on February 21, 2018 and

submitted a request to see Dr. Garwood. No such visit was scheduled. Then, on March 1,2018,

Tetlow submitted a request to see Lyn, with whom she met on March 13, 2018. At that time,

Tetlow told Lyn that she identifies as transgender because "I am at a point in my life where I need

to be real with myself and that's who I am, a transgender woman," and stated, "I now feel

comfortable in expressing my real true identity."     Compi. at 16. In response, Lyn told Tetlow,

"You are not transgender, I don't know why people are using that term so broadly."        Id.   Lyn

acknowledged, however, that she could not "tell you professionally how you identify," but told

Tetlow that, in her opinion, "if you're not fully developed, then you're not transgendered."    Id.

Tetlow then ended the meeting.

III.   MCIJ

       On March 15, 2018, Tetlow was transferred to MCIJ. On March 16, 2018, Tetlow was

given a transgender strip search consent form.       On April 6, 2018, Tetlow met with Defendant

Zulema Roberts, a member of the MCIJ Psychology Department, to discuss why she identified as

a transgender woman. On April 10, 2018, Tetlow submitted a sick call request asking for hormone

therapy. In response, on April 14,2018, Defendant Emmanuel Esianor, a physician's assistant at

MCIJ employed by Wexford, met with Tetlow and referred her to Defendant Dr. Yonas Sisay. On




                                                 5
April 16, 2018, during a medical visit on another matter, Dr. Sisay acknowledged that Esianor had

referred the hormone therapy request to him. When no immediate action was taken, Tetlow sent

a letter to Goins-Johnson on April 18, 2018 complaining of discrimination and mistreatment of

trans gender inmates.   On April 25, Tetlow submitted a complaint about not receiving a GD

evaluation or hormone treatment. On May 4, 2018, during another medical visit, Dr. Sisay again

acknowledged the request but did not provide hormone therapy.

          On May 18, 2018,' Tetlow submitted an Administrative Remedy Procedure complaint

("ARP"), No. MCIJ-0309-18, in which she claimed that she was denied medical treatment for GD.

On May 21, 2018, Tetlow filed her Complaint in the present case. On May 22, 2018, Tetlow was

informed that the Warden was denying her grievance because Tetlow had already been seen by

mental health staff, and her case was being presented to the Gender Dysphoria Committee.      On

June 19, 2018, Tetlow appealed that determination to the Commissioner of Correction, who

dismissed the appeal on August 6, 2018. No further appeal was filed with the Inmate Grievance

Office.

IV.       Transfer to WeI

          On June 8, 2018, Tetlow was transferred to Western Correctional Institution ("WCI") in

Cumberland, Maryland, which she alleges to be a maximum security prison. She was placed in a

cell with a Muslim inmate who objected to being housed with a transgender cellmate. Although

Tetlow was then placed in a separate cell, her new cellmate was a member of the MS-13 gang who

threatened her with an ice pick. When she informed correctional officers about this incident, one

of the officers told her that he knew that MS-13 members did not like homosexuals, but "I didn't

know they don't like transgenders."   Supp. CompI. ~ 19, ECF No. 25.




                                                 6
       On June 9, 2018, Tetlow filed ARP No. WCI-1288-18, alleging that she was transferred to

WCI for no legitimate reason.     On June 2, 2018, the ARP was denied for procedural reasons

because additional information was needed to investigate the claim. On June 15, 2018, Tetlow

filed a supplement to the Complaint alleging that the transfer to WCI violated her First Amendment

right to freedom of speech because it was ordered by Defendants Commissioner Corcoran and

MCIJ Warden Morgan in retaliation for her filing of an ARP and the Complaint in the present case

alleging that her lack of GD treatment was unconstitutional and unlawful.      On June 23, 2018,

Tetlow filed another ARP, No. WCI 1399-18, alleging that she was transferred to WCI in

retaliation for filing her earlier ARP complaining about the lack of a GD evaluation and for filing

the present federal lawsuit. That ARP was dismissed on the grounds that an inmate may not request

relief for an institutional transfer through the ARP process.     On August 29, 2018, Tetlow was

transferred to Roxbury Correctional Institution in Hagerstown, Maryland.

V.     Procedural History

       In the Complaint, Tetlow alleges that by failing to provide a GD evaluation and hormone

therapy, Defendants violated her Eighth Amendment right against cruel and unusual punishment;

the Americans with Disabilities Act ("ADA"), 42 U.S.C. SS 12101-12213 (2012); and the

Rehabilitation Act, 29 U.S.C.   SS 701-796   (2012). In the June 15,2018 supplement, Tetlow added

the First Amendment retaliation claim against Commissioner Corcoran and Warden Morgan.

Tetlow seeks declaratory relief of an unstated nature; injunctive relief ordering a GD evaluation,

hormone    therapy,   and immediate     treatment       recommended   by a gender   specialist;   and

compensatory and punitive damages.




                                                    7
                                         DISCUSSION

I.      Preliminary Motions

       Before turning to Defendants'     dispositive motions, the Court first addresses Tetlow's

currently pending preliminary motions:    a Motion to Seal and Strike Medical Documentation, a

Motion to File a Surreply, a Motion to Correct the Record, a Motion for Discovery, and a Motion

for Appointment of Counsel.

       A.      Motion to Seal and Strike

       In this motion, Tetlow requests that the Court strike the medical records filed by

Defendants with their dispositive motions because the records have not been authenticated,

constitute inadmissible hearsay, and are not relevant. Under Federal Rule of Civil Procedure 56,

an affidavit or declaration supporting a motion for summary judgment "must be made on personal

knowledge, set out facts that would be admissible in evidence, and show that the affiant or

declarant is competent to testify on the matters stated." Fed. R. Civ. P. 56(c)(4). A court may

strike portions of affidavits that do not meet these requirements. See Evans v. Tech. Applications

& Servo Co., 80 F.3d 954, 962 (4th Cir. 1996). By analogy, Tetlow asks the Court to strike records

that run afoul of these requirements.

       Here, the medical records are plainly relevant to Tetlow's claims regarding inadequate

medical treatment and are thus subject to use in the litigation. See Felder v. Wyman, 139 F.R.D.

85, 88 (1991) ("Where, as here, plaintiff has attacked the quality of decedent's medical treatment

and placed decedent's    medical condition    into contention, any privilege that might exist to

disclosure with respect to decedent's medical condition is waived.").      The records have been

authenticated through the declaration of Dr. Erwin Aldana, who has attested that the records are

"true and accurate and maintained by Wexford in the ordinary course of business." Aldana Aff. ~




                                                 8
2, ECF No. 57-5. From that and other statements in affidavits, and the records themselves, the

Court concludes, for purposes of the motion, that they constitute business records under Federal

Rule of Evidence 803(6) and thus present facts in the form of admissible evidence. The statements

by Tetlow contained in the medical records are separately admissible as admissions of a party

opponent, Fed. R. Evid. 801 (d)(2)(A), as well as, in certain instances, as statements made for

medical diagnosis or treatment, Fed. R. Evid. 803(4). The Motion to Strike will be denied.

       Tetlow's Motion to Seal, however, will be granted. Where the records contain "sensitive

medical or personal identification information," and there is no countervailing interest in making

them publicly available, the Court may appropriately order them docketed under seal. See Briggs

v. Marriott Int'l, Inc., 368 F. Supp. 2d 461, 463 n.1 (D. Md. 2005) (sealing medical records); Rock

v. McHugh, 819 F. Supp. 2d 456,475 (D. Md. 2011). Thus, the Motion will be granted as to the

request to seal but denied as to the request to strike the medical records.

       B.         Motion for Leave to File a Surreply

        In this motion, Tetlow seeks to file a surreply brief on the Motions to Dismiss or, in the

Alternative, Motions for Summary Judgment.         In this District, a surreply brief is not permitted

absent leave of the Court. D. Md. Local R. 105.2(a). Tetlow does not seek an opportunity to

respond to a new argument raised by Defendants for the first time in their reply briefs. See Lewis

v. Rums/eld, 154 F. Supp. 2d 56, 61 (D.D.C. 2001). Rather, she appears to seek to provide new

information based on recent events. Where such information would require providing Defendants

with an opportunity to respond, the Court concludes that such unending briefing is not warranted

and will only delay resolution of the dispositive motions. The Motion for Leave to File a Surreply

will be denied.




                                                   9
       C.      Motion to Correct the Docket

       In this Motion, Tetlow requests that the docket reflect that she made a demand for a jury

trial. Where Tetlow made such a demand in her Complaint, the Court will grant the motion. The

Court need not and does not address whether Tetlow is entitled to a jury trial.

       D.      Motion for Discovery

       Although docketed as a Motion for Discovery, Tetlow's January 7, 2019 filing relating to

discovery is entitled "Rule 56(d) Declaration of Joseph L. Tetlow a1k/a Jasmine Lynn" and thus is

properly construed as an affidavit pursuant to Federal Rule of Civil Procedure 56(d) in which

Tetlow explains why summary judgment should not be granted before she has had the opportunity

to take certain discovery.    ECF No. 68. Whether summary judgment can be granted without

discovery will be addressed below. See infra part II. To the extent that this filing can be construed

as a motion seeking immediate discovery, the motion will be denied because, for the reasons stated

below, all claims will be dismissed.    .

        E.     Motion for Appointment of Counsel

        Tetlow has also filed a Motion for Appointment of Counsel to represent her in this case.

"The court may request an attorney to represent any person" proceeding informa pauperis who is

"unable to afford counsel."   28 U.S.C.     S   1915(e)(l) (2012). In civil actions, the Court appoints

counsel only in exceptional circumstances.        Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975).

In doing so, the Court considers "the type and complexity of the case," whether the plaintiff has a

colorable claim, and the plaintiffs    ability to prosecute the claim. See Whisenant v. Yuam, 739

F.2d 160, 163 (4th Cir. 1984) (citations omitted), abrogated on other grounds by Mallard v. Us.

Dist. Ct.for the S. Dist. of Iowa, 490 U.S. 296 (1989). Exceptional circumstances include a litigant

who "is barely able to read or write," id. at 162, or clearly "has a colorable claim but lacks the




                                                     10
capacity to present it." Berry v. Gutierrez, 587 F. Supp. 2d 717, 723 (E.D. Va. 2008); see also

Altevogtv. Kirwan, No. WDQ-II-I061,        2012 WL 135283, at *2 (D. Md. Jan. 13,2012).        Inherent

in this analysis is that one's indigence is insufficient to establish exceptional circumstances.   Here,

Tetlow has demonstrated that she can adequately articulate her claims, and the Court finds no

exceptional circumstances to warrant appoint of counsel. The Motion for Appointment of Counsel

will therefore be denied.

II.     Motions to Dismiss or, in the Alternative, Motions for Summary Judgment

        A.      Legal Standards

        Defendants'   Motions are styled as motions to dismiss, under Federal Rule of Civil

Procedure 12(b)(6) or, in the alternative, for summary judgment, under Rule 56. Fed. R. Civ. P.

12(b)(6),56. To defeat a motion to dismiss under Rule 12(b)(6), the complaint must allege enough

facts to state a plausible claim for relief. Iqbal, 556 U.S. at 678. A claim is plausible when the

facts pleaded allow "the Court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Id Although courts should construe pleadings of self-represented litigants

liberally, Erickson v. Pardus, 551 U.S. 89,94 (2007), legal conclusions or conclusory statements

do not suffice, Iqbal, 556 U.S. at 678. The Court must examine the complaint as a whole, consider

the factual allegations in the complaint as true, and construe the factual allegations in the light

most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994); Lambeth v. Bd of

Comm'rs of Davidson CIy., 407 F.3d 266, 268 (4th Cir. 2005).

        Typically, when deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the Court considers only the complaint and any attached documents "integral to the

complaint."   Sec'y of State for Defence v. Trimble Navigation Ltd, 484 F.3d 700, 705 (4th Cir.

2007). Rule 12(d) requires courts to treat such a motion as a motion for summary judgment where




                                                   11
matters outside the pleadings are considered and not excluded.       Fed. R. Civ. P. 12(d). Before
        .                                              .
converting a motion to dismiss to one for summary judgment, courts must give the nonmoving

party "a reasonable opportunity to present all the material that is pertinent to the motion."       Id.

"Reasonable opportunity" has two requirements:      (1) the nonmoving party must have some notice

that the court is treating the Rule 12(b)( 6) motion as a motion for summary judgment, and (2) the

nonmoving party "must be afforded a reasonable opportunity for discovery" to obtain information

essential to oppose the motion. Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985) (internal citation

omitted).

        Here, the notice requirement has been satisfied by the title of Defendants' Motions.        To

show that a reasonable opportunity for discovery has not been afforded, the nonmoving party must

file an affidavit or declaration under Rule 56(d), or comparable filing, explaining why "for

specified reasons, it cannot present facts essential to justify its opposition." Fed. R. Civ. P. 56(d).

See Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 245 (4th Cir. 2002). Tetlow has

submitted a detailed Rule 56(d) affidavit seeking several categories of information that she asserts

are needed before she can fairly oppose a motion for summary judgment.           Although the list of

categories of discovery appears to be overbroad, the Court agrees that as to the claim of a violation

of the Eighth Amendment based on deliberate indifference to a serious medical need, summary

judgment is premature where the possible existence of additional relevant records, such as those

containing communications      among health care professionals      or with Tetlow, has yet to be

established.   Accordingly, as to that issue, the Court will construe the Motion as a Motion to

Dismiss under Rule 12(b)(6) and will not consider the submitted exhibits, with the exception of

the GD Policy, which is referenced throughout the Complaint and is therefore integral to it. .See

Trimble Navigation, 484 F.3d at 705. The Rule 56(d) declaration, however, provides no basis to




                                                  12
conclude that discovery on the issue of exhaustion of administrative remedies is necessary before

addressing that issue.    Accordingly, the Court will consider the State Defendants'       Motion as

seeking summary judgment as to that issue.

       Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the motion, the Court views the facts in the light

most favorable to the nonmoving party, "with all justifiable inferences" drawn in its favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts

supported in the record, not simply assertions in the pleadings. Bouchat v. BaIt. Ravens Football

Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003). A fact is "material" if it "might affect the outcome

ofthe suit under the governing law." Anderson, 477 U.S. at 248. A dispute of material fact is only

"genuine" if sufficient evidence favoring the nonmoving party exists for the trier of fact to return

a verdict for that party. Id.

        B.      State Defendants

        The State Defendants assert they are entitled to dismissal of the claims against them based

on Eleventh Amendment immunity or the inapplicability of ~ 1983 to state entities, a lack of

allegations supporting supervisory liability, the inapplicability of the Americans with Disabilities

Act and Rehabilitation Act, the failure to exhaust administrative remedies, and qualified immunity.

Where Defendants' argument relating to qualified immunity consists only of a statement of the

general legal standard for qualified immunity and includes no substantive analysis of the facts of

this case or the law specifically applicable to such facts, the Court will not consider that argument.




                                                  13
                  1.        Entity Defendants

        The State Defendants argue that all claims against DPSCS, DOC, MCTC, and MCIJ must

be dismissed because these entities are not "persons" subject to suit under        S   1983. Section 1983

authorizes a plaintiff to bring a suit for damages against any "person who, under color of any

statute, ordinance, regulation, custom, or usage, of any State ... subjects, or causes to be subjected,

any citizen of the United States or other person ... to the deprivation of any rights, privileges, or

immunities secured by the Constitution."        42 U.S.C.   S   1983. As state agencies or parts of state

agencies, DCSCS, DOC, MCTC, and MCIJ are not "persons" within the meaning of                   S   1983 and

are therefore not subject to suit under that provision.     Will v. Michigan Dep't of State Police, 491

U.S. 58, 71 (1989). Under the same reasoning, all claims against the other State Defendants in

their official capacities will also be dismissed because a suit against a state official in that

individual's official capacity is the equivalent of a suit against the state. Id. Thus, the Motion will

be granted as to all claims against DPSCS, DOC, MCTC, and MCIJ.

                  2.        Supervisory Liability

        The State Defendants argue that Defendants Moyer, Corcoran, Goins-Johnson, Morgan,

and Dovey cannot be held liable because the doctrine of respondeat superior, or vicarious liability,

does not apply to      S   1983 claims. See Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004).

Liability of supervisory officials "is premised on 'a recognition that supervisory indifference or

tacit authorization of subordinates' misconduct may be a causative factor in the constitutional

injuries they inflict on those committed to their care.'''       Baynard v. Malone, 268 F.3d 228, 235

(4th Cir. 2001) (quoting Slakan v. Porter, 737 F.2d 368,372 (4th Cir. 1984)). Supervisory liability

under   S   1983 must be supported with evidence that: (1) the supervisor had actual or constructive

knowledge that a subordinate was engaged in conduct that posed a pervasive and unreasonable




                                                    14
risk of constitutional injury to citizens like the plaintiff; (2) the supervisor's          response to the

knowledge was so inadequate as to show deliberate indifference to or tacit authorization of the

alleged offensive practices; and (3) there was an affirmative causal link between the supervisor's

inaction and the particular constitutional injury suffered by the plaintiff. Shaw v. Stroud, 13 F.3d

791, 799 (4th Cir. 1994).

        In the Complaint, there are no allegations that Moyer personally participated in the events

underlying Tetlow's claims, or that he had any knowledge of the relevant events.                The claims

against Moyer therefore will be dismissed.          Although Commissioner Corcoran, Goins-Johnson,

Warden Morgan, and Warden Dovey did not personally participate in any of the allegedly

improper acts or omissions, Tetlow has asserted that she sent letters, ARPs, or appeals to these

Defendants informing them of the alleged unconstitutional               delays in her treatment for GD.

Although receipt of such claims would not necessarily establish liability, the Court concludes that,

at the motion to dismiss stage, it is premature to conclude that no supervisory liability can be

established as to these Defendants.         The Court therefore will not dismiss them from the case on

this basis.

                 3.      ADA and Rehabilitation Act

        The State Defendants            seek dismissal of Tetlow's     claims under the ADA and the

Rehabilitation    Act.   The ADA explicitly excludes certain conditions from its definition of

disability, including "transsexualism"        and "gender identity disorders not resulting from physical

impairments."     42 U.S.C.      S   12211(b). The Rehabilitation Act likewise excludes from the Act's

coverage      "transsexualism"        and "gender    identity   disorders   not resulting    from   physical

impairments."     29 U.S.C    S 705(20)(E),    (F). Where Tetlow has not offered any argument on how

her condition is not excluded by these terms, the Court will grant the Motion as to the ADA and




                                                       15
Rehabilitation Act claims. See, e.g., Johnson v. Fresh Mark, Inc., 337 F. Supp. 2d 996, 1001 (N.D.

Ohio 2003) (holding that gender identity disorder is not a disability under the ADA based on "the

plain language of the statute"), aff'd, 98 F. App'x 461 (6th Cir. 2004).

                   4.       Exhaustion of Administrative Remedies

        The State Defendants assert the affirmative defense that Tetlow has failed to exhaust

administrative remedies. Under the Prison Litigation Reform Act of 1995 ("PLRA"), Pub. L. No.

104-134   S 803,    110 Stat. 1321 (1996) (codified as amended at 42 U.S.C.   S 1997e(a)):
        No action shall be brought with respect to prison conditions under section 1983 of
        this title, or any other Federal law, by a prisoner confined in any jail, prison, or
        other correctional facility until such administrative remedies as are available are
        exhausted.

42 U.S.C.     S 1997e(a).   Inmates must exhaust administrative remedies before they bring any "suits

about prison life, whether they involve general circumstances or particular episodes, and whether

they allege excessive force or some other wrong." Porter v. Nussle, 534 U.S. 516, 532 (2002).

        Exhaustion is mandatory and generally may not be excused unless the administrative

procedure is not available. See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016) (holding that an inmate

"must exhaust available remedies, but need not exhaust unavailable ones"). "[A]n administrative

remedy is not considered to have been available if a prisoner, through no fault of his own, was

prevented from availing himself of it." Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008). In

Ross, the United States Supreme Court identified three circumstances when an administrative

remedy is unavailable. An administrative procedure is not available when officers are consistently

unwilling or unable to provide relief to aggrieved inmates, the procedure is so opaque that it is

practically    incapable of use, or prison administrators      actively thwart inmates from filing

grievances. Ross, 136 S. Ct. at 1859-60.




                                                    16
       In Maryland prisons, for grievances against Division of Correction                personnel,     the

Administrative Remedy Procedure ("ARP") is the administrative process that must be exhausted.

See generally Md. Code Ann., Corr. Servs.       SS   10-201 to -210 (West 2002); Md. Code Regs.

("COMAR") 12.02.28.02(B)(l)       (2018) (defining the ARP); COMAR 12.07.01.01(B)(8) (defining

an ARP "grievance" to include a "complaint of any individual in the custody of the [DOc] ...

against any officials or employees of the [DOc] ... arising from the circumstances of custody or

confinement").   First, a prisoner must file a grievance, known as an "ARP," with the warden of

the prison within 30 days of the incident or when the prisoner gains knowledge of the injury giving

rise to the complaint.   Second, if the ARP is denied, a prisoner must file an appeal with the

Commissioner of Correction within 30 days. If the appeal is denied, the prisoner must appeal

within 30 days to the Inmate Grievance Office ("I GO"). See Md. Code. Ann., Corr. Servs.              S 10-
206( a). ("[I]f an individual confined in a correctional facility in the Division of Correction ... has

a grievance against an official or employee of the Division of Correction ... the individual may

submit a complaint to the Office within the time and in the manner required by regulations adopted

by the Office."); COMAR     S 12.07.01.05(B).   Inmates may seek judicial review of the IGO's final

determinations in a Maryland Circuit Court. Md. Code Ann~, Corr. Servs.           S   10-210.   The ARP

process does not apply to case management decisions, including assignments to specific prisons,

which are to be directly grieved to the IGO. COMAR       SS   12.02.28.04(B)(1); 12.07.01.04(B)(9)(c).

        Here, the State Defendants have established that Tetlow did not exhaust administrative

remedies before initiating this suit. Tetlow filed a number of ARPs relating to certain allegations

raised in the Complaint. In ARP No. MCIJ-0309-18, submitted on May 18,2018, Tetlow claimed

that she was denied medical treatment for GD. On June 21, 2018, the Warden denied the grievance

by stating that Tetlow had already been seen by mental health staff and that her case was being




                                                  17
presented to the Gender Dysphoria Committee. The Warden stated that Tetlow was informed of

this result on May 22, 2018.     On June 19, 2018, Tetlow appealed that determination to the

Commissioner of Correction, who dismissed it on August 6, 2018. No appeal was filed with the

IGO.

       Tetlow filed two other ARPs relating to her trans gender status, including ARP No. MCIJ

0287-18, filed on May "8,2018, in which Tetlow complained that she was improperly searched as

a transgender inmate and requested, among other things, a GD evaluation.           On July 3, 2018, the

Warden responded that the strip search policy was under review and no action was warranted. The

Commissioner dismissed the appeal on August 6,2018.         Tetlow filed ARP No. WCI-1293-18, in

which she claimed that on June 8, 2018, after she had filed the Complaint in this case, she informed

the Housing Unit Officer of her transgender status and requested a private shower. After the ARP

was dismissed, Tetlow appealed the decision to the Commissioner on July 17,2018, who dismissed

the appeal on August 14, 2018. Neither of these decisions was appealed to the IGO.

       On the issue of an allegedly retaliatory transfer, Tetlow filed ARP No. WCI-1288-18 on

June 10,2018, asserting that she was transferred to WCI for no legitimate reason. The ARP was

denied for procedural reasons because additional information was needed to investigate the claim.

On June 23, 2018, Tetlow filed ARP No. WCI 1399-18, alleging that she was transferred to WCI

in retaliation for filing an ARP complaining about her lack of a GD evaluation and for filing the

present federal lawsuit. That ARP was dismissed on the grounds that an inmate may not request

relief for an institutional transfer through the ARP process. A claim relating to a prison transfer

may, however, be pursued at the IGO. See COMAR         S   12.07.01.04(B)(9)(c).     Tetlow did not file

such a claim with the IGO.




                                                 18
       In none of these instances did Tetlow appeal the ARP determinations to the IGO. Based

on the declaration of Samiyah Hassan, an IGO official, Tetlow had not filed any appeals or

grievances with the IGO as of July 26, 2018, two months after the Complaint in this case was filed.

Accordingly, Tetlow's claims against the State Defendants, relating both to their alleged failure to

treat her GD and to the alleged retaliatory transfer, are subject to dismissal.

        Tetlow does not dispute her failure to present her claims to the IGO or assert facts to

support a claim that administrative remedies were unavailable to her under Ross.          Rather, she

argues that the Court should exercise "its discretion of the equitable nature," to reject the defense,

pursuant to Washington v. FBI, No. 5:16-3913 BHH, 2018 WL 6061039 (D.S.C. Nov. 20, 2018).

In Washington, a blind inmate suffering from painful degenerative ocular disease filed suit under

the Eighth Amendment for deliberate indifference to a serious medical need based on his claims

that his frequent transfers between correctional facilities deprived him of the ability to establish a

therapeutic relationship with an ophthalmologist and subjected him to irreparable harm. Id. at *1.

Although the court invoked its "equitable power" to grant Washington's motion for a preliminary

injunction, even when it appeared that administrative remedies had not been exhausted, to prevent

irreparable injury before the conclusion of the case, id. at *4, the court later granted a motion to

dismiss based on the failure to exhaust, Washington v. FBI, No. 5: 16-cv-03913-BHH-KDW,          2019

WL 2125246, at *6 (D.S.C. Jan. 3,2019).

        Here, the Court has already considered and denied Tetlow's request for a preliminary

injunction. There is no dispute that Tetlow did not exhaust administrative remedies. Indeed, she

filed her Complaint in this Court on May 24, 2018, before she even filed any appeals of her ARPs

to the Commissioner      of Correction.    Accordingly, the Court will dismiss without prejudice

Tetlow's remaining claims against the State Defendants. See, e.g., McKinney v. Carey, 311 F.3d




                                                   19
1198, 1199-1200 (9th Cir. 2002) (holding that the PLRA requires exhaustion before the suit is

filed, consistent with holdings in the First, Second, Third, Seventh, Tenth, Eleventh, and D.C.

Circuits); Freeman v. Francis, 196 F.3d 641,645 (6th Cir. 1999) (same); Perez v. Wis. Dep't of

Corr., 182 F.3d 532,534-35 (7th Cir. 1999) (same).

       C.      Medical Defendants

       The Medical Defendants seek dismissal of the claims against them on the grounds that: (1)

Wexford cannot be held liable because there are no plausible allegations of a custom or policy of

deliberate indifference to the need for GD evaluation and treatment; and (2) the allegations against

the three individual Medical Defendants are insufficient to state a valid Eighth Amendment claim.

To the extent that Tetlow argues, in her memorandum in opposition to the Motions, that the

Medical Defendants were also deliberately indifferent for failing to properly treat her chronic

folliculitis and related skin issues, that claim is not asserted in the Complaint or the supplement to

the Complaint and therefore will not be considered. See Zachair Ltd. v Driggs, 965 F. Supp. 741,

748 n.4 (D. Md. 1997) (stating that a plaintiff "is bound by the allegations contained in its

complaint and cannot, through the use of motion briefs, amend the complaint"),       a/I'd,   141 F .3d

1162 (4th. Cir. 1998); Mylan Laboratories, Inc. v. Akzo, N. V, 770 F. Supp. 1053, 1068 (D. Md.

1991) (stating that "it is axiomatic that the complaint may not be amended by the briefs in

opposition to a motion to dismiss").

       In order to state an Eighth Amendment claim arising from inadequate medical care, a

plaintiff must demonstrate that the actions of the defendants or their failure to act amounted to

deliberate indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97, 106 (1976).

Deliberate indifference to a serious medical need requires proof that, objectively, the prisoner

plaintiff was suffering from a serious medical need and that, subjectively, the prison staff was




                                                 20
aware of the need for medical attention but failed to either provide it or ensure the needed care was

available. See Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008).

       Objectively, the medical condition at issue must be serious. Hudson v. McMillian, 503

U.S. 1, 9 (1992). A medical condition is serious when it is "so obvious that even a lay person

would easily recognize the necessity for a doctor's attention."      Iko, 535 F.3d at 241 (citation

omitted). As for the subjective component, "[a]n official is deliberately indifferent to an inmate's

serious medical needs only when he or she subjectively knows of and disregards an excessive risk

to inmate health or safety."   Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (quoting

Farmer v. Brennan, 511 U.S. 825, 837 (1994)). "[I]t is not enough that an official should have

known of a risk; he or she must have had actual subjective knowledge of both the inmate's serious

medical condition and the excessive risk posed by the official's action or inaction." Jackson, 775

F.3d at 178 (citations omitted).     "[M]any acts or omissions that would constitute medical

malpractice will not rise to the level of deliberate indifference."        Id.   Thus, "[d]eliberate

indifference is more than mere negligence, but less than acts or omissions done for the very

purpose of causing harm or with knowledge that harm will result." Scinto v. Stansberry, 841 F.3d

219,225 (4th Cir. 2016) (internal alterations omitted). Under this standard, a mere disagreement

between an inmate and a physician over the appropriate level of care does not establish an Eighth

Amendment violation absent exceptional circumstances. Id. Moreover, if the requisite subjective

knowledge is established, an official may avoid liability "if [he] responded reasonably to the risk,

even if the harm ultimately was not averted." See Farmer v. Brennan, 511 U.S. 825,844 (1994).

                1.     Wexford

        Wexford is a private corporation that, at the time of the events in question, had a contract

to provide health care to Maryland inmates. An entity such as Wexford may be held liable under




                                                 21
S 1983 only to the   extent that it has a custom or policy that causes a violation of the Constitution

or laws of the United States, such as a policy of deliberate indifference to serious medical needs.

See Austin v. Paramount Parks, Inc., 195 F.3d 715, 727-28 (4th Cir. 1999); Monell v. Dep't of

Soc. Servs. of the City of New York, 436 U.S. 658,690-91       (1978). Here, the Complaint does not

allege, and does not provide sufficient facts to support, that Wexford has such a custom or policy.

Accordingly, the Motion will be granted as to Wexford, which will be dismissed as a defendant.

               2.       Individual Medical Defendants

       Although Tetlow alleges that the failure to provide her with a diagnosis and treatment for

GD over a period of months leading up to the filing of her Complaint in May 2018 constituted

deliberate indifference to a serious medical need, she does not allege sufficient facts as to each of

the individual Medical Defendants to state a plausible claim that the Defendant personally violated

Tetlow's constitutional rights. Significantly, the time period of alleged delay in treatment is fairly

divided into two different parts involving different personnel.        During the first period, from

September 2017 to March 15,2018, Tetlow was housed at MCTC and was seen by Dr. Garwood,

Lyn, and Dr. Choudry. During the second period, from March 15,2018 to May 24,2018, Tetlow

was incarcerated at MCIJ and was seen by Roberts, Esianor, and Dr. Sisay. Neither Esianor nor

Dr. Sisay had any role in Tetlow's treatment at MCTC. Likewise, Dr. Choudry had no role or

involvement in Tetlow's treatment at MCIJ.       Where there is no allegation that the transfers to JCI

and MCIJ were inappropriate, the fact that the transfers necessarily interrupted, and effectively

required a restart of, the process of securing a GD evaluation and hormone treatment cannot fairly

be attributed to any of the three individual Medical Defendants.

        As to Dr. Choudry, Tetlow has alleged that on November 22,2017, during a medical visit

for an unrelated matter, she told Dr. Choudry that she wanted hormone therapy.           Dr. Choudry




                                                   22
asked Tetlow to submit a sick call request on that topic. Although Tetlow asserts that Dr. Choudry

did not respond to her November 23, 2017 sick call request, or to a follow-up letter sent on

December 12,2017, Tetlow's request did not go unaddressed. In January 2018, Tetlow discussed

the matter with Dr. Garwood on several occasions and, according to Tetlow, received a preliminary

diagnosis of GD. Dr. Garwood, not Dr. Choudry, was clearly the mental health clinician who,

under the GD Policy, was required to evaluate Tetlow. Where none of Tetlow's interactions in

2018 with MCTC health care professionals about GD involved Dr. Choudry, Tetlow's claim

against Dr. Choudry is effectively that the delay of several weeks in addressing her November 23,

2017 sick call request amounted to deliberate indifference to a serious medical need.          Even

assuming that Tetlow's condition was such that she had an objectively serious medical need, she

has not alleged sufficient facts to support a finding that Dr. Choudry was subjectively aware that

a delay of approximately a month in arranging for Dr. Garwood, the appropriate Mental Health

Clinician, to follow up with Tetlow, created a substantial risk to Tetlow's health and safety.

Indeed, the GD Policy contemplates an evaluation process that could extend multiple months. In

the absence of any allegations that Dr. Choudry was informed of the impact that such a limited

delay would have on Tetlow, or that Dr. Choudry had any reason to deliberately delay an

evaluation, the Court concludes that Tetlow has not asserted sufficient facts to state a plausible

claim of deliberate indifference by Dr. Choudry.

        As for the Medical Defendants who worked at MCIJ, the allegations against Esianor are

insufficient to state a claim for deliberate indifference.   According to the Complaint, all Esianor

did was receive a sick call request for hormone therapy on April 14, 2018 and pass it on to Dr.

Sisay. That singular fact refutes, rather than advances, a claim of deliberate indifference.    The

allegations against Dr. Sisay, like those against Dr. Choudry, are limited to an apparent failure to




                                                  23
immediately address a sick call request seeking hormone therapy that, under the GD Policy, would

have to be referred to a mental health clinician for evaluation. Dr. Sisay received that request on

April 16, 2018 and twice acknowledged to Tetlow that he was aware of the request.          There is,

however, no allegation that Dr. Sisay was a mental health clinician or had any direct responsibility

for any aspect of the decision whether to evaluate a prisoner for GD or to initiate hormone therapy,

nor are there any allegations that Dr. Sisay was informed of the impact that a lack of immediate

response would have on Tetlow, or that Dr. Sisay had any reason to deliberately delay an

evaluation. Under these circumstances, the Court concludes that, standing alone, the approximate

one-month failure to provide a response to Tetlow before Tetlow initiated this federal lawsuit does

not support a finding of that Dr. Sisay acted with deliberate indifference to a serious medical need.

Accordingly, the Motion will be granted to as to Defendants Choudry, Esianor, and Sesay.




                                                 24
                                        CONCLUSION

       For the foregoing reasons, the State Defendants' Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment, will be GRANTED. The claims against Defendants DPSCS, the

Maryland Division of Correction, the Maryland Correctional Training Center, and the Maryland

Correctional Institution-Jessup, and the claims under the ADA and Rehabilitation Act against all

Defendants,   will be DISMISSED     WITH PREJUDICE.          The remaining claims against the

remaining State Defendants    will be DISMISSED       WITHOUT PREJUDICE.            The Medical

Defendants' Motions to Dismiss or, in the Alternative, Motions for Summary Judgment, will be

GRANTED.       The claims against Wexford Health Sources, Inc. will be DISMISSED WITH

PREJUDICE.      The claims against the remaining Medical Defendants will be DISMISSED

WITHOUT PREJUDICE. A separate Order shall issue.




Date: September 24, 2019
                                                     THEODORE D. CHUAN
                                                     United States District J




                                                25
